United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                 No. 18-1653
                        ___________________________

                                 Julian Rodriguez

                                      Plaintiff - Appellant

                                        v.

                  Commissioner, Social Security Administration

                                     Defendant - Appellee
                                  ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                           Submitted: January 15, 2019
                              Filed: April 15, 2019
                                  [Unpublished]
                                 _______________


BEFORE LOKEN, GRASZ, and STRAS, Circuit Judges
                         _____________

PER CURIAM.

       Julian Rodriguez, who suffers from various medical conditions, applied for
social-security-disability benefits. The administrative law judge (“ALJ”) concluded
that Rodriguez was disabled, but only as of May 1, 2015, not the earlier date that he
had listed on his application. The magistrate judge1 affirmed, and so do we.

       On May 1, 2015, Rodriguez visited the emergency room and complained of
stroke-like symptoms, including facial drooping, numbness, and a headache. After
undergoing medical tests, he was diagnosed with Bell’s palsy and diabetes. The ALJ
determined that, as of this date, he was disabled in light of his “significantly
deteriorated” condition.      See 20 C.F.R. §§  404.1520(a)(4)(iv)–(v), (g),
416.920(a)(4)(iv)–(v), (g). But before this date, according to the ALJ, Rodriguez
could still work. Rodriguez challenges the latter finding.

       For at least two reasons, we conclude that there is “substantial evidence [in] the
record” to support the May 1, 2015, onset date. Vance v. Berryhill, 860 F.3d 1114,
1117 (8th Cir. 2017). First, when Rodriguez underwent medical testing between 2012
and 2014, which measured such things as his strength, balance, reflexes, and
pulmonary function, the results were largely normal. Second, Rodriguez reported on
his application that, during this same period, he could perform a variety of daily
activities, including cooking, shopping, and mowing. See Ponder v. Colvin, 770 F.3d
1190, 1195–96 (8th Cir. 2014) (per curiam) (upholding the denial of disability
benefits, in part, because the claimant could perform a variety of daily activities, from
“wash[ing] dishes” to “shop[ping] for groceries”). Even if, as the ALJ noted,
Rodriguez “suffered from multiple severe impairments prior to May 1, 2015,” the
record supports the conclusion that those impairments did not prevent him from
working. See Wildman v. Astrue, 596 F.3d 959, 964 (8th Cir. 2010) (noting that “we
will not reverse the [ALJ’s] decision merely because substantial evidence would have
also supported a contrary outcome”).

      Rodriguez claims, however, that the ALJ made a procedural error by failing to
consult a medical advisor before identifying the onset date. He relies on Social

      1
       The Honorable Noelle C. Collins, United States Magistrate Judge for the
Eastern District of Missouri, to whom this case was referred for final disposition by
consent of the parties under 28 U.S.C. § 636(c).

                                           -2-
Security Ruling 83-20,2 which stresses that it is “essential that the onset date be
correctly established and supported by the evidence.” 1983 WL 31249, at *1 (Jan. 1,
1983); see also Grebenick v. Chater, 121 F.3d 1193, 1200–01 (8th Cir. 1997)
(discussing Ruling 83-20). It goes on to say that, if adequate medical records are
unavailable and the “onset [date] must be inferred,” the ALJ “should call on the
services of a medical advisor.” Social Security Ruling 83-20, 1983 WL 31249, at *3
(emphasis added); see also id. at *3–4 (providing the example of a hypothetical
claimant who alleges a disability dating back to 1979 but whose medical records only
go back to 1980).

       The parties disagree about whether the word “should” in Ruling 83-20 requires
an ALJ to consult a medical advisor every time an inference is required to determine
the onset date for a disability. Under any plausible reading, however, the ALJ did not
have to consult a medical advisor in this case, because identifying the date when
Rodriguez’s disability began did not require the ALJ to make the types of inferences
contemplated by Ruling 83-20. See Grebenick, 121 F.3d at 1201 (interpreting Ruling
83-20 to require medical consultation when the evidence is ambiguous, there is “no
contemporaneous medical documentation,” and a “retroactive inference is necessary”).
Rather, the ALJ simply relied on the “contemporaneous medical documentation” in
the record, including from before May 1, 2015, to conclude that Rodriguez did not
become disabled until he visited the emergency room and first complained of stroke-
like symptoms. See id.; cf. Social Security Ruling 83-20, 1983 WL 31249, at *2
(calling “medical evidence . . . the primary element in the onset determination”).

      The judgment is accordingly affirmed.
                          ______________________________




      2
        The Social Security Administration has since replaced Social Security Ruling
83-20 with Social Security Ruling 18-01P. 2018 WL 4945639 (Oct. 2, 2018). The
latter requires “us[e] [of] the rules that were in effect at the time” of the ALJ’s
decision, including Ruling 83-20. Id. at *7.

                                         -3-